          Case 2:11-cr-00516-JFB Document 127 Filed 04/25/20 Page 1 of 1 PageID #: 2208




LA\~ OFFICE OF KEVIN J. KEAT ING, P.C.
Kc in J. Keating                                                                           666 Old Country Road, uite 900
 nomcy a1 l~\v                                                                                Garden City. ew York 11530
                                                                                                  kevin@ke,1nkeatinglaw.com
                                                                                                                T: - I 6-2_2- I099
 ounsel:
Stefani Goldin, Esq.                                                                                             Manhauan Office
                                                                                                                (BY APror.-n1 _ :Tl
                                                                                                                 T : _ I 2- 964-270_
                                                                 April 23, 2020


        Honorable Jo. epb F. Bianco
        Unit d States ourt of Appeal- for the Second Circuit
        40 Foley quarc
               ork, e\ Yark l 0007

        Re:      United . 1..ue. of America v. Michael Ashlev
                 11 CR 0516 (JFB)

        Dear Judge Bian o:


                   As you are a\ are, I am attorney for Micha I Ashley, who\ as sentenced by our Honor on Ju ly
        17 th , 2019, to a 36 month term of impri onment. Mr. A hley is ·chcduled to surrender to begin serving hi
        sent nee on July 16, 2020. I write, with the con. ent of the Govenunent , to respectfully regu ta 1 0 day
        extension of Ashle)'      urrender date to overnber 16, 2020.

                   As the Court ma recall,    hlc. operates Rcbuild.N .com D /A Realty \ arehousc a real estate
         sef\·icc · ·ompany located at _Ql Old ountry Road, :vtelville, ew York. The company bas          ·o
                                                                                                          ala.ried
         employees on locaLion and pr vide! an array of real estate servic Lo its many clients. The CO ID-19
         pandemic has . huuered the busine . operations of Realty Warehouse. \ bile th cmplo ees arc curre ntly
         collecting unemployme nt in urance. the company is maintaini ng its leased office space in J elville and
         plan lo re ume busine operations wh n legally p mull d and feasible. ll i upon thi basi that we seek
         1his extension of the. urrender date as this period hould enable 1he ompany to reopen and stabilize, and
         for its emp loyees to return to , ork.

                 As noted, I hav confened with A      A Martin    offcy who off. r. his consent   10   this appli ation.

                 Thank you for your consideration .
                                                                    ery trul   ours,




         !UK: p
         cc: A S Martin Coffey
             Clerk of tbe Court



                                                                      s/Joseph F Bianco
